DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of claims 1-3 in the reply filed on 2/11/2022 is acknowledged.  The traversal is on the ground(s) that:
applicant asserts that the groups of inventions listed are linked to form a general inventive concept as they share the same or corresponding technical feature.  This is not found to be persuasive because these features can be found separately or together in the prior art. Although the inventions contain the same corresponding technical feature, the technical feature is not considered to be a special technical feature as it does not make a contribution over the prior art.  
applicant asserts that the Sung et al. patent does not disclose or suggest a pressure sensor having all of the conductive ball CB, the first spacer SP1 and the spacer SP2.  The examiner does not fully agree with the applicant’s arguments as there appears to be no specific teachings in Sung related to the replacement of the conductive and insulating balls of Fig. 3 with the first and second spacers of Fig. 9.  However, assuming this was the intention of Sung, the pending claim limitations do not amount to a special technical feature as they are obvious over Sung in view of Klinghult (US 20110011650 A1). In particular, Klinghult teaches 
applicant asserts that the first individual spacers and the second individual spacers formed higher than the first individual spacers.  ... is an advantageous effect and contribution of the present application over the Sung et al. patent.  This is not convincing because Fig. 9 of Sung et al. shows that the spacers have different heights.  Additionally, the Klinghult reference has spacers with different height regions which connect the common electrode and the pixel electrodes under different pressure conditions.  

The requirement is still deemed proper and is therefore made FINAL. 
REQUIREMENT FOR UNITY OF INVENTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2019 & 7/31/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show "individual spacers and the second individual spacers that are circumjacent to the low- pressure individual electrode" as recited in claim 1; the low pressure electrodes have only 35A spacers circumjacent and the high pressure electrodes have only 35B spacers circumjacent.   as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 


Specification
The disclosure is objected to because of the following informalities: 
paragraphs [0081], [0082], and [0083] use the phrase "Thus, the individual electrode 31 defines the individual electrode 31" which is self-referential. 
In para [0030], [0047], and [0049] the statement ““The high-pressure individual electrode 31 is configured to have no electrical continuity with the common electrode 9 by exerting of a low or high pressure on the high-pressure individual electrode 31 and configured to have electrical continuity with the common electrode 9 by exerting of a high pressure on the high-pressure individual electrode 31,” is contradictory.  
Appropriate correction is required. 

Claim Objections
Claim 1 objected to because of the following informalities:  
On page 2 of the claims 2nd to last line of the page as well as on page 3 3rd to last line of the claim the word "arrangement" is misspelled as "arrangment"; it should say "according to an arrangement".  
On page 3 3rd to last line of the claim the word "the" is written twice; it should say "arrangement of the first individual...".  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "according to the arrangement of the first individual spacers and the second individual spacers that are circumjacent to the low pressure individual electrode" in page 2 last line till page 3 first line.  Claim 1 recites the limitation "according to arrangement of the the first individual spacers and the second individual spacers that are circumjacent to the high-pressure individual electrode" in page 3 last 3 lines of claim 1.  As claimed the high-pressure individual and low-pressure individual electrodes are not distinct. The pending claim language indicates an “arrangement of the first individual spacers and the second individual spacer that are circumjacent to the low-pressure individual electrode” however the specification does not appear to describe or illustrate an arrangement in which both the first and second spacers are circumjacent to the lower pressure individual electrode as claimed.  Specifically, Figs. 3, 21, and 22 only show the low-pressure individual electrode with one type of spacer circumjacent.  As such it is unclear what the claimed arrangement corresponds to.   
Claims 2 and 3 are rejected for their dependence on claim 1 due to its rejection.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers. 


Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 states "wherein the high-pressure individual electrode is provided adjacent to the second individual spacers" which doesn't further limit claim 1 due to claim 1 stating "second individual spacers that are circumjacent to the high-pressure individual electrode".  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim 3 is rejected for its dependency on claim 2.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 


Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 8580352 B2) in view of Klinghult (US 20110011650 A1). 

Regarding claim 1 Sung teaches (Figs. 1-5), a pressure sensor comprising: a first insulating base material (Fig. 2-210 “second base substrate”); a common electrode formed to extend on a principal surface of the first insulating base material (Fig. 2-CE “common electrode”); a second insulating base material disposed to face the principal surface of the first insulating base material (Fig. 2-110 “first base substrate” is the second insulating base material); a plurality of individual electrodes provided in a paved manner facing the common electrode, over a principal surface of the second insulating base material on a side of the first insulating base material (Fig. 1 & 3-PE “pixel electrode”); a pressure sensitive layer overlaid on at least one of the plurality of individual electrodes and the common electrode (Fig. 3-CB “conductive balls” is the pressure sensitive layer); a plurality of thin film transistors (Fig. 1 - thin-film transistor (TFT) SW)  provided on a side opposite to the principal surface of the second insulating base material, the plurality of thin film transistors being associated with the plurality of individual electrodes (Fig. 1 – pixel electrode PE), one, or two or more adjacent thin film transistors of the plurality of thin film transistors being connected to one individual electrode (Fig. 2– SW “thin-film transistor (TFT)”); … and the plurality of individual electrodes including a low-pressure individual electrode configured to have electrical continuity with the common electrode (Fig. 2 – common electrode CE) by just exerting of a low pressure on the low-pressure individual electrode to make the first insulating base material and the second insulating base material come close to each other, according to arrangment of the first individual spacers and the second individual spacers that are circumjacent to the low- pressure individual electrode (column 1 lines 48-54: “Either the first sensing electrode or the second sensing electrode may be formed on the touch spacer to easily make contact with the first sensing electrode and the second sensing electrode under a relatively low pressure condition.”), and a high-pressure individual electrode configured to have no electrical continuity with the common electrode by exerting of a low pressure on the high- pressure individual electrode to make the first insulating base material and the second insulating base material come close to each other and configured to have electrical continuity with the common electrode by exerting of a high pressure on the high- pressure individual electrode to make the first insulating base material and the second insulating base material come close to each other (column 1 lines 48-54: Those electrodes which don’t make contact under the “relatively low pressure condition” of Sung are “high pressure individual electrodes configured to have no electrical continuity with the common electrode by exerting of a low pressure”).
Sung does not explicitly teach first individual spacers and second individual spacers disposed among the plurality of individual electrodes on the principal surface of the second insulating base material to face the common electrode, the second individual spacers being formed higher than the first individual spacers;… according to arrangment of the the first individual spacers and the second individual spacers that are circumjacent to the high-pressure individual electrode. 
 Klinghult does teach first individual spacers and second individual spacers (Fig. 8) disposed among the plurality of individual electrodes (Fig. 9, shows how the individual electrodes can be brought into electrical communication with the common electrode in order to send a signal along the data lines) on the principal surface of the second insulating base material to face the common electrode, the second individual spacers being formed higher than the first individual spacers (Fig. 8 shows the spacers have different heights) ;… according to arrangment of the the first individual spacers and the second individual spacers that are circumjacent to the high-pressure individual electrode (Fig. 9 also shows that the spacers are circumjacent to the electrodes, the electrodes underneath the shortest spacers are the highest pressure electrodes).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have combined the device taught by Sung with the teachings of Klinghult.  The motivation would be to enable the discrimination of a greater number of pressure levels.  This would enable a greater number of potential input instructions per finger; a user would be able to move their finger along the x-axis, the y-axis, or along the z-axis (or a combination thereof).  


Regarding claim 2 Sung in view of Klinghult teaches, the pressure sensor according to claim 1, 
Sung teaches wherein the high-pressure individual electrode is provided adjacent to the second individual spacers (column 1 lines 48-53: “the first sensing electrode or the second sensing electrode may be formed on the touch spacer to easily make contact with the first sensing electrode and the second sensing electrode under a relatively low-pressure condition. Thus, touch sensitivity may be enhanced”, electrodes which are closer to the spacers will be higher pressure electrodes it’s their closeness to the spacers that makes them high pressure electrodes).

Regarding claim 3 Sung in view of Klinghult teaches, the pressure sensor according to claim 2.  However, Sung does not explicitly specify wherein the high-pressure individual
electrode is provided interposed between the second individual spacers.
(KSR exemplary rationale A mpep 2143 section A)The prior art of Sung uses spacers to increase the pressure required for a common electrode to make contact with a pixel electrode.  One of ordinary skill in the art would want to have some regions require more pressure in order for a subset of the electrodes to conduct and thereby give an indication of a greater pressure applied to the touch screen.  Therefore, one of ordinary skill in the art would place more spacers around an electrode (i.e. electrode is interposed between spacers) to create higher pressure electrodes than those electrodes which are only adjacent to spacers.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Ogura (US 20150277646 A1) discloses the use of spacers with different heights and geometries as well as different Youngs moduli to provide pressure level differentiation on a touch screen.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2868                                                                                                                                                                                             
/JUDY NGUYEN/           Supervisory Patent Examiner, Art Unit 2868